DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 41, 43-47 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to classifying IP flow based on protocol information.
Munoz et al (US 20160173390 A1) discloses to classify a data packet flow between a source and destination. A data packet of the flow is inspected to determine characteristic property and corresponding identifier of the data packet and the flow is classified based on the determined identifier (Fig. 1, Fig. 9-10, Par 0008-0009, Par 0065-0072, Par 0077-0081).
		Munoz does not disclose, “entries in the early classification cache are keyed either by a network identifier index, domain name, and server port number, or by a network identifier index, server domain, and server port number”.
		Stevens et al (US 20140064080 A1) discloses to assign an initial classification to a data flow based on an initial packet of the flow. Then a predetermined number of packets of the data flow, subsequent to the initial packet, are analyzed to reclassify the data flow (Fig. 3, Par 0010-0012).


The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473